Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objection
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections 35 U.S.C. 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating HIV infection, does not reasonably provide enablement for preventing disease, nor for treating other diseases encompassed thereby.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 

The instant claims are drawn to a method of treating, inhibiting and preventing a disease or disorder.    The instant specification fails to provide information that would allow the skilled artisan to fully practice the instant invention without undue experimentation.  Attention is directed to In re Wands, 8USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation.  Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
(1)the nature of the invention; (2) the breadth of the claims; (3) the state of the prior art; (4) the predictability or unpredictability of the art; (5) the relative skill of those in the art; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.

(1) The nature of the invention:
The claims 1 is drawn to a method for treating, inhibiting, and/or preventing a disease or disorder in a subject in need thereof comprising administering to said subject a prodrug of NNRTI.  Claim 22 further defines the disease or disorder is cancer, viral infection, or a clotting disorder. Claim 24 define the viral  infection as HIV, hepatitis B, Hepatitis C, influenza B, herpes simplex, or Ebola infection.

(2) The breadth of the claims:
The claims embrace and reads on effectively treating, inhibiting, and preventing all disease disorders without limitation. It particularly recited separated diseases broadly, such as cancers, viral infections and clotting disorders, and a variety of distinct viral pathogens: HIV, HBV, HCV, influenza A, influenza B, herpes and Ebola. Thus, the claims are very broad.

(3) The state of the prior art:
The state of the art regarding effectively treating/preventing all disease with one compound are no existing. Further, there is no established method for treating/preventing all viral infection with one therapeutic drug. NNRTIs has been used clinically, but only for treating HIV infection. The use of NNRTIs for prevention purpose is still rare, some are in clinical trials. There is no established method that NNRTIs in general would be useful for treating other viral infection, nor for other diseases. See, e.g., Namasivayam et al. (“The journey of HIV-1 Non-nucleoside reverse transcriptase inhibitors (NNRTIs) from lab to clinic,” J. Medicinal Chemistry, 2019, Vol. 62, pp 4851-4883), particularly, the abstract, and Clinical Prospective section at page 4873, bridging to page 4874.
(4) The predictability or unpredictability of the art:
The predictability of treating/inhibiting/preventing all disease/disorder with one compound is relatively very low, as there is no such as method exist.  Therefore, to one skilled in the art, treating/inhibiting/preventing all of diseases/disorders in general is unpredictable.  
(5) The relative skill of those in the art:
The relative skill in the art is fairly high, with the typical practitioner having a medical degree and/or an advanced degree in the biochemical, chemistry or pharmaceutical-related arts, as evidenced by Redmond for example.

(6) The amount of direction or guidance presented / working examples:
In the instant case, the guidance of the specification as to treating/inhibiting/preventing all diseases/disorders is completely lacking. The specification discloses the preparation of the does not speak on or show any working examples any studies performed that would demonstrate that any NNRTIs prodrugs herein would be effective for preventing HIV infection, nor for treating/preventing other disease/disorders.  Note that lack of a working example, is a critical factor to be considered, especially in a case involving an unpredictable and undeveloped art.  See MPEP 2164.02.

(7) The quantity of experimentation necessary:
The instant claims read on treating/preventing all disease/disorders with the claimed prodrugs and/or the nanoparticle comprising the prodrug. As discussed above the specification fails to provide any support for treating/preventing all diseases/disorders with the claimed prodrugs of NNRTIs. Applicant fails to provide information sufficient to practice the claimed invention, absent undue experimentation.
Particularly, one of ordinary skill in the art would have to test each of the prodrugs for each of the disease/disorders. The quantity of the experimentation necessary for practice claimed invention would be very large. Thus, the skilled artisan would have to undergo exhaustive studies to evaluate each prodrug for each of the diseases/disorders that falls under the umbrella term of “a disease or disorder” in order to be able to fully carry out the invention commensurate in scope with the claims.
Genetech, 108 F. 3d at 1366 states that “ a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion” and “patent protection is granted in return for an enabling disclosure of an invention, not for vague intimation of general ideas that may or may not be workable. In instant case, one of ordinary skill in the art would 
Claim Rejection 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zeidan et al. (US 2012/0202823 A1).
Zeidan et al. teach prodrug conjugates suitable for sustainable release wherein parent drugs attached to carrier moieties and by extending the period during which the parent drug is released and absorbed after administration to the patient and providing a longer duration of action per dose than the parent drug itself. Prodrug conjugates are suitable for sustained delivery of heteroaryl, lactam- amide-, imide-, sulfonamide-, carbamate-, urea-, benzamide-, acylaniline-, cyclic amide- and tertiary amine-containing parent drugs that are substituted at the amide nitrogen or oxygen atom with labile aldehyde-linked prodrug moieties. The carrier groups of the prodrugs can be hydrophobic to reduce the polarity and solubility of the parent drug under physiological conditions. See, particularly, the abstract. One particular structure of the prodrugs has the general formula of   
    PNG
    media_image1.png
    88
    271
    media_image1.png
    Greyscale
, wherein API  represents the drug, R1 and R2 may be hydrogens, X1 is selected from O or S; X2 is selected from direct bond, o, S, or NR20, C1 is a carrier moiety. See, particularly, paragraphs [0018] to [0021], 
    PNG
    media_image2.png
    72
    264
    media_image2.png
    Greyscale
,wherein A1 and B1, and A2 and B2,  together with the nitrogen they are attached to form the drugs. See, paragraphs [0043]. In some embodiments, the CI is an alkyl, such as with the general formula of 
    PNG
    media_image3.png
    52
    252
    media_image3.png
    Greyscale
. See, paragraphs [0045]. One particularly disclosed drug is 
    PNG
    media_image4.png
    125
    165
    media_image4.png
    Greyscale
. See, table 2 pages 11-12. Zeidan et al. further discloses that the heteroaromatic NH-containing parent drugs are particularly suitable for the prodrugs, particularly, antiviral agents, such as delavirdine (indole-containing parent drug). See, particularly, paragraphs [0119] and [0124]. 
Claim Rejections 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12-24 are rejected under 35 U.S.C. 103 as being unpatentable over Zeidan et al. (US 2012/0202823 A1) in view of Gelbard et al. (US 20150297587 A1).
Zeidan et al. teach prodrug conjugates suitable for sustainable release wherein parent drugs attached to carrier moieties and by extending the period during which the parent drug is released and absorbed after administration to the patient and providing a longer duration of action per dose than the parent drug itself. Prodrug conjugates are suitable for sustained delivery of heteroaryl, lactam- amide-, imide-, sulfonamide-, carbamate-, urea-, benzamide-, acylaniline-, cyclic amide- and tertiary amine-containing parent drugs that are substituted at the amide nitrogen or oxygen atom with labile aldehyde-linked prodrug moieties. The carrier groups of the prodrugs can be hydrophobic to reduce the polarity and solubility of the parent drug under physiological conditions. See, particularly, the abstract. One particular structure of the prodrugs has the general formula of   
    PNG
    media_image1.png
    88
    271
    media_image1.png
    Greyscale
, wherein API  represents the drug, R1 and R2 may be hydrogens, X1 is selected from O or S; X2 is selected from direct bond, o, S, or NR20, C1 is a carrier moiety. See, particularly, paragraphs [0018] to [0021], [0027]. In some embodiment, CI is a selected from optional substituted C1-C30 alkyl. See, paragraph [0039]. In some embodiments, the prodrug conjugate having the formula of 
    PNG
    media_image2.png
    72
    264
    media_image2.png
    Greyscale
,wherein A1 and B1, and A2 and B2,  together with the nitrogen they are attached to form the drugs. See, paragraphs [0043]. In some embodiments, the CI is an alkyl, such as with the general formula of 
    PNG
    media_image3.png
    52
    252
    media_image3.png
    Greyscale
. See, 
    PNG
    media_image4.png
    125
    165
    media_image4.png
    Greyscale
 (Efavirenz). See, table 2 pages 11-12. Expressly  disclosed examples has the CI as substituted fatty acid (X2 is a bond): 
    PNG
    media_image5.png
    222
    279
    media_image5.png
    Greyscale
See, paragraph [0223].
Zeidan et al. further discloses that the heteroaromatic NH-containing parent drugs are particularly suitable for the prodrugs, particularly, antiviral agents, such as delavirdine (indole-containing parent drug). See, particularly, paragraphs [0119] and [0124]. The prodrugs may be in the forms of pharmaceutically acceptable salts, co-crystals, crystal, solvate, hydrate, polymorphs. See, particularly, paragraph [0185], [0199]. The prodrug may be formulated in a sustained release delivery system, such as a polymeric matrix. See, paragraph [0200]. 
Zeidan et al. do not teach expressly an example of NNRTI prodrug conjugate with a hemiaminal ester moiety, such as 
    PNG
    media_image6.png
    58
    110
    media_image6.png
    Greyscale
, nanoparticle comprising the same, and method of using the same for treating HIV infection.
However, Gelbard et al. reveal that nanoparticle technology has been known and used in antiretroviral drugs. Crystalline nanoparticles comprises one or more surfactants. The 
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to make a prodrug of NNRTI, such as Efavirenz or delavirdine, according to the general formula of 
    PNG
    media_image1.png
    88
    271
    media_image1.png
    Greyscale
 wherein the CI is an substituted alkyl chain of a fatty acid (X2 is a bond).
A person of ordinary skill in the art would have been motivated to make a prodrug of NNRTI, such as Efavirenz or delavirdine, according to the general formula of 
    PNG
    media_image1.png
    88
    271
    media_image1.png
    Greyscale
 wherein the CI is an substituted alkyl chain of a fatty acid (X2 is a bond), because Zeidan et al. expressly teach that NNRTI, such as Efavirenz or delavirdine, are particularly suitable for making such prodrugs and the substituted fatty acids are disclosed as preferred embodiment. As to claims 12-18, note the employment of the old technology, nanoparticle, with known method, surfactants, such as poloxamer 407, targeting ligand wherein the targeting ligand is linked to the surfactant for the known benefit, such as, targeted, controlled or sustained delivery of drug would have been obvious herein as nanoparticles technology of anti-HIV drugs have been old and well-known in the art.  As to 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENGJUN WANG/Primary Examiner, Art Unit 1627